                  Case 1:20-cv-03644-CCB Document 6 Filed 12/17/20 Page 1 of 1



                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF MARYLAND
JENNELL BLACK, et al.
                                                        *
      Plaintiff,
                                                        *
      v.                                                               Case No.
                                                                                  1:20-cv-03644-CCB
THOMAS WEBSTER IV, et al.
                                                        *

      Defendant.                                        *

                                   ENTRY OF APPEARANCE IN A CIVIL CASE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:
                                                                       Plaintiffs Jennell Black, et al.
             Enter my appearance as counsel in this case for the _______________________________

             I certify that I am admitted to practice in this Court.

2020-12-17
Date                                                        Signature
                                                             Leslie D. Hershfield, Bar No. 08255
                                                            Printed name and bar number

                                                             One East Pratt Street, Ste. 904, Balto., MD 21202

                                                            Address
                                                             lhershfield@shg-legal.com
                                                            Email address
                                                             410-332-0850
                                                            Telephone number
                                                             410-332-0866
                                                            Fax number




EntryofAppearanceCivil (08/2015)
